DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11. 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,831,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader instance of the more detailed patent wherein the patent has additional features of the bus/connectors and connectivity using verbiage of host processor instead of processing unit and connector receptacle instead of port.  A more detail patent dictates obviousness over a broader instance of claims.



Instant Application 17/183552
US Patent Publication 10,831,694
1, 12
1
19
13



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5 – 8, 11 – 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (US Publication Number 2020/0409739, hereinafter “Kamath”).

5.	As per claim 1, Kamath teaches a system, comprising: a first compute node (330-1, figure 3b), comprising: a first processing unit (325, figure 3b); a first compute node port (via 335 into 315, figure 3b, paragraph 56); and a first peripheral component interconnect bus (paragraph 63) configured to carry data between the first processing unit and the first compute node port (data routing, paragraph 57); a multi-host network interface controller (210, figure 3b), comprising: a first multi-host port (335, figure 3b), wherein the first multi-host port is configured to connect with the first compute node port via a first peripheral component interconnect cable (PCIe cable further seen in figure 4a, paragraph 63); a network port (340, figure 3b), wherein the network port is configured to receive a network interface of a networking cable (paragraph 57, connectivity from port to network 350, paragraph 82); and processing circuitry configured to translate and carry data between the first multi- host port and the network port (305, figure 3b, paragraph 52).  

6.	As per claims 12 and 19 Kamath teaches a system and method, comprising: a first server enclosure (server end points, paragraph 44) comprising a first compute node (330-1, figures 3b and 4a), wherein the first compute node comprises: a first auxiliary card (315, figure 4a); a first processing unit (325, figure 4a); a first compute node port (port interfaces to 335, figure 4a); and a first peripheral component interconnect bus (via 405, figure 4a) configured to carry data between the first processing unit and the first compute node port (paragraph 63, utilized in the connectivity); a second server enclosure (seen comprising 210, figure 3b) comprising a multi-host network interface controller (210, figure 3b), wherein the multi-host network interface controller comprises: a first multi-host port (335, figure 3b), wherein the first multi-host port is configured to connect with the first compute node port via a first peripheral component interconnect cable (210 interfaced to 330 via PCIe paragraphs 63 and 64); a network port (340, figure 3b), wherein the network port is configured to receive a network interface of a networking cable (paragraph 57, connectivity from port to network 350, paragraph 82); and processing circuitry configured to translate and carry data between the first multi- host port and the network port (paragraph 57, connectivity from port to network 350, paragraph 82).  

7.	As per claims 2, 13, and 20, Kamath teaches a system and method, wherein the multi-host network interface controller further comprises a second multi-host port (335, figure 3b) and wherein the system further comprises: a second compute node (330-2, figure 3b), comprising: a second processing unit (325 in 330-2, figure 3b); a second compute node port (via 335 to 320, figure 3b), wherein the second multi-host port is configured to connect with the second compute node port via a second peripheral component interconnect cable (paragraph 63, interface 320 to 210 via 335 handled according to PCIe); and a second peripheral component interconnect bus (via 405, figure 4c) configured to carry data between the second processing unit and the second compute node port (paragraph 63, utilized in the connectivity).  

8.	As per claim 5, Kamath teaches a system, further comprising: a top of rack (TOR) (paragraph 44 TOR) switch configured to communicate with the first compute node and the second compute node via the multi-host network interface controller.  
9.	As per claim 6, Kamath teaches a system, wherein the TOR switch comprises a TOR network port configured to receive a second network interface of the networking cable and wherein communications between the TOR switch and the multi-host network interface controller are carried by the networking cable (TOR functionality in the switch exhibits associated essential connectivity required for functionality to be utilized, paragraph 44).  

10.	As per claim 7, Kamath teaches a system, wherein the TOR switch is further connected to a packet- based communication network (packet handling, paragraph 44).  

11.	As per claim 8, Kamath teaches a system, wherein the first compute node further comprises an auxiliary card (490, figure 4C), wherein the auxiliary card comprises the first compute node port (paragraph 71), and wherein the auxiliary card connects with the first peripheral component interconnect bus via a peripheral component interconnect bus edge-connector (paragraph 44, edge-connector interfacing).  

12.	As per claim 11, Kamath teaches a system, wherein the first processing unit comprises a Central Processing Unit (CPU) and wherein the first compute node and multi-host network interface controller are provided on separate server enclosures (first seen in 330-1 and second seen comprising 210, figure 3b).  

13.	As per claim 14, Kamath teaches a system, wherein the first auxiliary card includes the first compute node port and wherein the second auxiliary card includes the second compute node port (490 seen in the port interface connectivity that routes data via 335, figure 4C).  

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Kochukunju (US Publication Number 2018/0213669).
Kamath does not appear to explicitly wherein the auxiliary card further comprises a re-timer unit that routes the first peripheral component interconnect bus out of the first compute node to the first compute node port.  
However, Kochukunju discloses wherein the auxiliary card further comprises a re-timer unit that routes the first peripheral component interconnect bus out of the first compute node to the first compute node port (paragraph 77, utilization of PCIe re-timers).  
Kamath and Kochukunju are analogous art because they are from the same field of endeavor of PCIe interface handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kamath and Kochukunju before him or her, to modify the elements of PCIe handling available of Kamath to include the PCIe Gen3 elements of Kochukunju because Gen3 elements were readily accessible at the time to enhance data integrity.
One of ordinary skill would be motivated to make such modification in order to enhance PCIe data efficiency (paragraph 15). Therefore, it would have been obvious to combine Kochukunju with Kamath to obtain the invention as specified in the instant claims.

16.	Kamath modified by the teachings of Kochukunju as seen in claim 9 above, as per claims 10 and 18, Kochukunju teaches a system, wherein the re-timer unit comprises an amplifier that compensates for signal loss introduced by the first peripheral component interconnect bus or the first peripheral component interconnect cable (paragraph 77).  




Allowable Subject Matter
17.	Claims 3, 4, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramesh/Gong/Yoshimura have teachings of multi-node handling by a multi-host NIC. Devey/Bonomi/Anderson have teachings of auxiliary cards utilized in a PCI/NIC system.  Kollu/Morris/Liguori/Winkel have re-timer teachings in a NIC/TOR system. Giffen teaches use of re-timers to compensate for signal loss/distortion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184